108
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed 11/6/2020 has been entered.  Claims 1, 8-12, 14, 17, 18 and 21-23 were amended.  New claim 27 was added.  Claims 1-27 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	Claim 8, line 1, remove “comprises” and insert “comprising”.

Claim 9, line 1, remove “comprises” and insert “comprising”.

	Claim 11, line 1, remove “comprises” and insert “comprising”.

Claim 12, line 1, remove “comprises” and insert “comprising”.



Claim 13, line 1, remove “includes” and insert “comprising”.

Claim 17, line 1, remove “comprises” and insert “comprising”.

Claim 21, line 1, remove “comprises” and insert “comprising”.

Claim 22, line 9, remove “comprises” and insert “comprising”.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art Nodari (2014/0341826) teaches a hair treatment composition comprising 0.1-50% hydrogen peroxide, 40-905 oil and nonionic surfactants having a pH of less than or equal to 5 which is a part of a two-step process.  The formulations require alkaline agents which aid in dyeing hair.  The present invention is novel because the formulation is a skin brightening formulation that is free of any alkaline agents. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
s 1-27 are allowed 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285.  The examiner can normally be reached on Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 


DANIELLE D. SULLIVAN
Examiner
Art Unit 1617



/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617